DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/2021 has been entered.
 	Claim 4 is canceled, and claims 1-3 and 5-20 have been considered on the merits. All arguments have been fully considered.

	The claim rejection under 35 USC §103 has been withdrawn after further consideration of the applicant’s arguments.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description/New Matter
Claims 1-3 and 5-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Therapeutic Benefits for fibromyalgia or chronic fatigue syndrome
The instant claims disclose that the claimed method is for achieving therapeutic benefits for a patient with fibromyalgia or chronic fatigue syndrome. The scope of “therapeutic benefits” as claimed is extremely broad that encompassing a mere pain relief as well as a complete cure of the symptoms. 
The instant specification does not particularly discuss what kind of therapeutic benefits are expected or achieved by IV-PRP for fibromyalgia or chronic fatigue syndrome. The specification discussed that fibromyalgia is one of AAC (autoimmune, auto-inflammatory and chronic syndrome), and fibromyalgia is directly linked to altered gut bacteria (para. 21). There is no indication or example in the specification with regard to any therapeutic benefits for fibromyalgia. 


Neo-vascularization
The claims also disclose that one or more therapeutic benefits is achieved by neo-vascularization in the patient by IV-PRP. The specification states “it is generally agreed that an effective PRP concentration to stimulate angiogenesis is about 1.5x106 platelets/mL administered directly to a location of an injury.” (para. 6) The instant specification further states “[c]onsidering many neurological disorders require phagocytosis of various pathogens and bacteria, as well as, re-establishing blood vessel formation (neo-vascularization), the current target dose was chosen to 
There is no disclosure that IV-PRP is capable of producing neo-vasculature in the instant specification or such neo-vascularization leads to therapeutic benefits as claimed. Rather it is understood that the instant specification discusses the neo-vascularization (angiogenesis) in relation to the dosage of PRP, and the angiogenic as well as bactericidal properties of PRP do not appear to be required for the intended purpose of achieving therapeutic benefits for fibromyalgia or CFS. 
Thus, the limitation disclosed in the instant claims with regard to the intravenous injection of PRP to cause neo-vascularization in order to achieve one or more therapeutic benefits in the patient related to symptoms associated with fibromyalgia or chronic fatigue syndrome is not supported by the instant specification.
This limitation is also considered as new matter since the limitation directed to fibromyalgia or chronic fatigue syndrome was introduced in the amendment filed on 4/23/2021, and the originally filed application fails to support the newly added limitation.

Source of PRP: autologous vs. allogeneic
The instant claims disclose that the intravenous injection of PRP and the instant claims do not particularly disclose the source of PRP. Thus, the scope of the source for the PRP source would be autologous as well as allogeneic or even xenogeneic.
The instant specification discloses embodiments that the PRP is autologous. There is no disclosure with regard to the different sources (i.e. allogeneic or 

Enablement
Claims 1-3 and 5-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The factors to be considered in determining whether undue experimentation is required are summarized in In re Wands, 858 F.2d 731, 737, 8 USPQd 1400, 1404 (Fed. Cir. 1988) (a) the breadth of the claims; (b) the nature of the invention; (c) the state of the prior art; (d) the level of one of ordinary skill; (e) the level of predictability in the art; (f) the amount of direction provided by the inventor; (g) the existence of working examples; and (h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. While all of these factors are considered, a sufficient number are discussed below so as to create a prima facie case.
The instant claims are directed to a method of achieving therapeutic benefits for a patient presenting with fibromyalgia or chronic fatigue syndrome by injecting PRP intravenously to cause neo-vascularization in the patient to achieve one or more therapeutic benefits to the symptoms associated with fibromyalgia or chronic fatigue syndrome.

There is no known prior art teaching any correlating neo-vascularization with reducing symptoms of fibromyalgia or chronic fatigue syndrome. The instant specification merely states that angiogenesis (new blood vessel formation) is often necessary for tissue genesis (para. 6). However, the specification does not elaborate how fibromyalgia or CFS requires tissue genesis or angiogenesis in order to achieve therapeutic benefits. 
The instant specification also discloses “[w]hile it has been shown that a minimum of 1.5×106 platelets/μL stimulates new blood vessel formation and inhibition was shown at 3.0×106 platelets/μL, this has only been demonstrated one time in the clinical literature for hair restoration.” (para. 8). There is no clear description or evidence supporting that angiogenesis or neo-vascularization as required in the claimed method for achieving one or more therapeutic benefits for fibromyalgia or CFS.
It is known in the art that PRP could be able to induce neo-vascularization in vitro and in vivo (see Kakudo et al. 2014, Med. Mol. Morphol.) as well as the instant specification. However, it is not known in the art that angiogenesis or neo-vascularization in the patients with fibromyalgia or chronic fatigue syndrome would produce any therapeutic benefits. While Kakudo et al. teach in vivo as well as in vitro data showing that PRP promotes angiogenesis, however, the in vivo data were based on PRP gelled in vitro and implanted subcutaneously in the mice (p.85, In vivo angiogenesis assay). There is no prior art available teaching neo-vascularization caused by PRP when injected intravenously. The instant specification does not provide any evidence supporting the neo-vascularization effect of PRP when injected intravenously. While it is known in the art that PRP promotes neovascularization when administered into local lesions, there is no prior art teaching IV-PRP would promote neovascularization. In the lack of evidence present in prior art as well as the instant specification, it is highly unpredictable to a person skilled in the art to cause neovascularization by injecting PRP intravenously with the dosage as claimed in the patients with fibromyalgia or CFS and thus achieving one or more therapeutic benefits.
As applicant argued in the instant remarks with regard to the 103 rejection, IV-PRP is different from intra-articular PRP, which is well known in the art, and thus, there is no expectation of success for IV-PRP is capable of causing neo-vascularization without any evidence or working embodiment showing neo-vascularization caused by IV-PRP, particularly when the prior art does not recognize such effect caused by IV-PRP. The instant specification does not provide any guidance or enabling embodiment showing that IV-PRP as claimed would necessarily produce neo-vascularization and the neo-vascularization leads to one or more therapeutic benefits to the patients with fibromyalgia or chronic fatigue syndrome.
In re Fisher, 427 F. 2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. In the instant case, the instantly claimed invention is highly unpredictable since one skilled in the art would recognize that in regards to the therapeutic effects, whether or not the IV-PRP would be effective for inducing neo-vascularization as claimed and thus producing effective therapeutic outcome for fibromyalgia or chronic fatigue syndrome.
M.P.E.P. § 2164.03 reads, “The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The ‘amount of guidance or direction’ refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling. See, e.g., Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004) (“In applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims. In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required.”).”
incurable (see Fibromyalgia, p.2; of record; see CFS from Mayo clinic, p.2, Treatment). 
	 Thus, in the absence of sufficient guidance or working embodiment in the instant specification, lack of knowledge of IV-PRP causing neo-vascularization in the prior art, and the highly unpredictable nature of the claimed invention as discussed above, it is the Examiner’s position that undue experimentations are required for one skilled in the art in order to make the claimed invention.
 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9 and 16 and their dependent claims disclose the term “at least about” (line 6 of claim 1; lines 10-11 of claim 9; lines 13 and 14 of claim 16). 
Ortho-McNeil Pharm., Inc. v. Caraco Pharm. Labs., Ltd., 476 F.3d 1321, 1326, 81 USPQ2d 1427, 1432 (Fed. Cir. 2007). In< W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), the court held that a limitation defining the stretch rate of a plastic as "exceeding about 10% per second" is definite because infringement could clearly be assessed through the use of a stopwatch. However, the court held that claims reciting "at least about" were invalid for indefiniteness where there was close prior art and there was nothing in the specification, prosecution history, or the prior art to provide any indication as to what range of specific activity is covered by the term "about." Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 5-20 have been considered with regard to the 103 rejections, and found persuasive. The claim rejection under 35 USC §103 has been withdrawn.

The following prior art is related to the subject matter of the instant invention. However, the reference is not cited in the claim rejections. Because there is no teaching of PRP capable of neovascularization when injected intravenously, and the neo-vascularization leads to one or more therapeutic benefits as claimed.

Abramson et al. US2012/0171180: The reference teaches a composition comprising amnion-derived adherent cells and PRP for treating chronic pain including fibromyalgia (par. 140) as well as autoimmune disease (abstract), and the route of administration includes intravenous injection (para. 182).

Conclusion
No claim is allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/TAEYOON KIM/Primary Examiner, Art Unit 1632